UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6116



TIMOTHY R. BYLAND,

                                            Plaintiff - Appellant,

          versus


DONNA CUMBIA, Manager, Records Department;
EDWARD E. WRIGHT, JR., Warden; GARY L. BASS,
Manager, Classification and Records Unit,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1868-AM)


Submitted:   May 25, 2000                   Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy R. Byland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Timothy Byland, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).       We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.    See Byland v. Cumbia, No. CA-

99-1868-AM (E.D. Va. Dec. 20, 1999).*    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 17, 1999, the district court’s records show that it was
entered on the docket sheet on December 20, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2